Citation Nr: 0121607	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-13 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement special monthly pension based on the need for aid 
and attendance of another person or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

The veteran served on active duty from August 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted nonservice-connected 
pension and denied special monthly pension (SMP) benefits.

Unfortunately, this case must be remanded prior to final 
adjudication.  

When additional pertinent evidence is received after a 
statement of the case (SOC) has been issued, the RO must 
consider the evidence and issue a supplemental statement of 
the case (SSOC).  38 C.F.R. § 19.31 (2000).  In this case, 
since the April 2000 SOC, the veteran has undergone VA aid 
and attendance examinations in October 2000 and January 2001.  
He also underwent a VA ophthalmology examination in 
January 2001.  The RO did not issue an SSOC after considering 
this additional pertinent evidence, and it must do so.

Furthermore, the benefit the veteran seeks is special monthly 
pension, either based on the need for aid and attendance, or 
at the housebound rate.  To receive special monthly pension 
at the housebound rate, the veteran must first have a single 
disability rated as permanent and total.  He must also have 
either additional disability or disabilities independently 
rated 60 percent disabling, or be permanently housebound by 
reason of disability.  See 38 U.S.C.A. § 1521(e) (West 1991); 
38 C.F.R. § 3.351(d) (2000).  

The veteran's nonservice connected disabilities have been 
rated by the RO, but the rating was done before the more 
recent medical examinations, which yielded additional 
diagnoses for which the veteran has not been evaluated.  As a 
result of these examinations, he has also been diagnosed with 
renal insufficiency and glaucoma.  Both glaucoma and renal 
insufficiency may potentially be evaluated as 100 percent 
disabling.  

In this case, the Board lacks the medical evidence necessary 
to determine what the appropriate rating might be for either 
of these conditions.  Therefore, the veteran needs to be 
accorded a VA ophthalmology examination to determine the type 
of glaucoma he has and to evaluate his glaucoma under the 
appropriate diagnostic code.  As for the renal insufficiency, 
the veteran needs to undergo a VA examination performed by an 
appropriate specialist.  

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West 2001).  In undertaking development on 
remand, the RO should assure compliance with the VCAA.

Based on the foregoing, the issue on appeal is remanded for 
the following:

1.  Ask the veteran whether he has had 
any treatment for any of his disabilities 
since January 2001 and, if so, ask him 
for appropriate releases for the records.  
Associate all records received, if any, 
with the claims file.

2.  Schedule the veteran for VA 
examinations to evaluate all 
disabilities, to include glaucoma, renal 
insufficiency, hypertension, hypertensive 
vascular disease, arthritis, and 
residuals of CVA.  The vision examination 
should identify the type of glaucoma the 
veteran has and describe its 
manifestations, as well as measuring 
visual acuity with and without 
correction.  If field of vision is 
affected, adequate measurement should be 
done.  The claims file should be made 
available to each examiner, and each 
examiner is asked to review the claims 
file and this remand in connection with 
the examination.  All necessary testing 
should be accomplished, and all test 
results and necessary interpretations are 
to be associated with the examination 
reports.  Each condition should be fully 
evaluated to permit rating.

3.  Review the claims file and the 
examination reports.  Assure that all 
necessary notice and development under 
the VCAA has been done.  If any 
examination report is incomplete or 
inadequate, obtain a complete report or 
adequate examination before proceeding.

4.  Evaluate all the veteran's 
disabilities.  Prepare a rating decision 
that lists all of the veteran's disabling 
conditions and assigns an appropriate 
diagnostic code and rating to each one.

5.  If special monthly pension for aid 
and attendance or at the housebound rate 
remains denied, send the veteran and his 
representative a SSOC and allow an 
appropriate period for response.  The 
SSOC must provide the diagnostic codes 
and diagnostic criteria for each of the 
veteran's evaluated non-service-connected 
disabilities.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


